These proceedings, consolidated for argument by order of this court on stipulation, constitute appeals from determinations of the Board of Standards and Appeals of the Labor Department sustaining the validity and reasonableness of Directory Order No. 5 governing minimum wages for women and minors in the restaurant industry, promulgated pursuant to article 19 of the Labor Law. Plaintiffs urge three objections as to the validity of the order. The first is addressed to the procedure by which the Commissioner arrived at her determinations; the second relates to that portion of the order dealing with tips and the third concerns the provision for a higher hourly rate for hours worked in excess" of forty-five. The evidence sustains the determinations of the Board of Standards and Appeals. Determinations of the Board of Standards and Appeals confirmed, with costs to the defendants. All concur.